Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1037 Filed 11/16/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DAVID FINDLING, in his
Capacity as State-Court
Appointed Receiver,

                 Plaintiff,                Case No. 17-CV-13560
                                           HON. GEORGE CARAM STEEH
vs.

UNITED STATES OF AMERICA,
DAVID W. THURSFIELD, and
LINDA J. THURSFIELD,

              Defendants.
_____________________________/

    OPINION AND ORDER GRANTING STATE COURT RECEIVER’S
   MOTION FOR AUTHORITY TO DISTRIBUTE FUNDS [ECF DOC. 63]

      The State Court Receiver, David Findling (“the Receiver”), filed this

interpleader action on November 1, 2017. The Receiver was appointed

post-judgment by the Oakland County Circuit Court in the divorce case of

Linda Thursfield and David Thursfield. The Receiver was to collect

payments from David Thursfield’s Ford Motor Company Non-Qualified

Pension Plan and distribute them to Linda Thursfield pursuant to the orders

in the divorce case. On April 26, 2017, the Internal Revenue Service

(“IRS”) served the Receiver with a Notice of Levy, attaching David

Thursfield’s property for payment of delinquent taxes. With Linda
                                     -1-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1038 Filed 11/16/20 Page 2 of 7




Thursfield and the IRS both claiming a right to the funds held by the

Receiver, the Receiver sought to interplead the funds with this Court.

      The IRS filed a motion to dismiss for lack of interpleader jurisdiction

(ECF No. 12), which was opposed by the Receiver (ECF No. 17) and

ultimately denied by the Court (ECF No. 23). Linda Thursfield filed a

motion for summary judgment and immediate relief (ECF No. 30) which

was also opposed by the Receiver (ECF No. 34). The Court granted Linda

Thursfield’s motion for summary judgment on June 28, 2018 and entered

final judgment in the case (ECF No. 37 and ECF No. 38). The Receiver

appealed the Court’s order granting summary judgment and ordering

disbursement of the interpleaded funds to Linda Thursfield (ECF No. 48).

The Sixth Circuit affirmed the decision of this Court on April 9, 2019.

      On September 25, 2019, the Receiver filed a motion for approval of

his fees with the Oakland County Circuit Court (“State Court”). The

Receiver sought approval of receivership fees incurred between January 7,

2016 and September 24, 2019, in the amount of $92,548.25. Linda

Thursfield objected, in part, on the basis that the Receiver was not entitled

to fees charged in relation to this interpleader action, including the following

charges:

      •     $3,000 for preparing and filing interpleader action


                                      -2-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1039 Filed 11/16/20 Page 3 of 7




      •     $ 15,361 for defending government’s motion to dismiss
      •     $9,511.50 for defending plaintiff’s motion for summary judgment
      •     $8,506 for defending plaintiff’s emergency motion to release
            funds and for contempt and removal of receiver
      •     $16,024 to appeal the order granting release of the funds.

As to these objections, the State Court agreed with Linda Thursfield,

concluding that:

      [H]aving filed the interpleader action on November 1, 2017, any
      fees the Receiver thereafter incurred with respect to the
      interpleader action and his subsequent appeal of Judge Steeh's
      order were not incurred in furtherance of the purpose of the
      receivership. Accordingly, the Court does not approve the fees
      the Receiver incurred with respect to the interpleader action,
      and the related appeal, after the initial filing of the interpleader
      action on November 1, 2017.

[ECF No. 64-13, PageID.952].

      In addition, the State Court did not approve any fees sought by the

Receiver for legal research and tax experts regarding his personal liability

because such fees were not incurred in furtherance of the purpose of the

receivership [ECF No. 64-13, PageID.953]. Attorney fees incurred in

preparing the Receiver’s statement of fees in August 2018 and July 2019

were also denied by the State Court. The amount of this category of fees is

not quantified in the opinion. Finally, the State Court granted Linda

Thursfield’s request that a new receiver be appointed [ECF No. 64-13,

PageID.954]. At the end of the opinion, the State Court ordered that “the

                                      -3-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1040 Filed 11/16/20 Page 4 of 7




requested fees are approved with the exception noted above.” [64-13,

PageID.955].

      Both the Receiver and Linda Thursfield filed motions for

reconsideration of the State Court’s order. The State Court granted the

Receiver’s motion for reconsideration in part by approving $15,361 in fees

incurred by the Receiver to defend against the government’s motion to

dismiss the interpleader action [ECF No. 64-14, PageID.958]. The court

ordered that the Receiver’s fees were “approved in the amount of

$50,237.25, plus any approved amount for tax experts, which will be

determined by evidentiary hearing or agreement of the parties.” [ECF No.

64-14, PageID.961].

      In her order regarding Linda Thursfield’s motion for reconsideration,

the State Court referred to the Order Appointing Receiver, which provides

that the Receiver’s claim against the Receivership Estate for approved

compensation is entitled to priority over any and all other claims, including

Linda Thursfield’s claim to the pension proceeds [ECF No. 64-15,

PageID.963].

      The matter is presently before this Court on the Receiver’s motion for

authority to distribute funds in accord with the State Court’s opinion and

order [ECF No. 63]. The Receiver seeks this Court’s approval of the fees


                                     -4-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1041 Filed 11/16/20 Page 5 of 7




awarded by the State Court, as well as its ruling as to the priority of the

Receiver’s claim.

      Linda Thursfield makes multiple objections to the Receiver’s motion

regarding approval of his fees. Most of the objections relate to categories

of fees charged by the Receiver that were approved by the State Court

over Linda Thursfield’s objection. The arguments made by Linda Thursfield

are governed by preclusion law, which requires this federal court to give

preclusive effect to a state court judgment. Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 293 (2005) (citing Full Faith and Credit

Act, 28 U.S.C. § 1738; other Supreme Court citations omitted). As such,

this Court will not second-guess the reasoned decision made by the State

Court.

      There is one objection that is different from those just discussed.

Linda Thursfield points to the State Court’s denial of fees charged by the

Receiver in preparation of his fee statements and fee petitions for August

2018 and July 2019 [Order at p. 5 (“Plaintiff also objects to charges for the

Receiver's preparation of his statement of fees and fee petitions in

August 2018 and July 2019. The Court agrees that the attorney fees

incurred in preparing the Receiver's statement of fees should not be

charged. See In re Sloan Estate, 212 Mich App 357; 538 NW2d 47

                                      -5-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1042 Filed 11/16/20 Page 6 of 7




(1995)”)]. However, Linda Thursfield argues that the State Court failed to

deduct that category of fees from the final award.

      As noted above, the State Court did not reference the amount of the

fees it disallowed in its opinion, but Linda Thursfield avers that these fees

amount to $5,721. She refers to the Receiver’s billing statements related to

the relevant fee petitions [ECF No. 64-5, PageID.878, 879, 882]. This

Court cannot definitively tell how much the State Court considered to be in

this category of fees. However, when the other disallowed categories of

fees are subtracted from the total amount the Receiver sought, there is a

difference of $5,269.50 between the amount sought and the amount

awarded by the State Court:

      Total sought by Receiver – $92,548.25
      Disallowed re preparing and filing interpleader action - $3,000
      Disallowed re response to summary judgment motion - $9,511.50
      Disallowed re response to motion to release funds/contempt - $8,506
      Disallowed re appeal - $16,024
      Disallowed for fee petition prep - ?
      Total after subtracting disallowed amounts - $55,506.75
      Total awarded by State Court - $50,237.25
      Difference - $5,269.50

A plausible explanation is that the $5,269.50 difference represents the fees

sought by the Receiver for preparing the August 2018 and July 2019 fee

                                     -6-
Case 2:17-cv-13560-GCS-EAS ECF No. 68, PageID.1043 Filed 11/16/20 Page 7 of 7




petitions but disallowed by the State Court. If either party believes the

State Court made a calculation error, that is an issue that should be taken

up directly with that court. This Court accepts the award of fees to the

Receiver, as well as the holding as to priority of payment, ordered by the

State Court.

      Linda Thursfield also requests that the Receiver reimburse her for the

attorney fees she incurred in moving for the release of funds from the

Receiver and seeking a contempt order, as well as the cost of responding

to his appeal to the Sixth Circuit, totaling $19,496.35. Linda Thursfield

does not cite any legal authority supporting her request for attorney fees,

nor did she file a motion for the relief sought. Fed. R. Civ. P. 7(b)(1). The

Court denies Linda Thursfield’s request for attorney fees.

      For the reasons stated in this opinion and order, the Receiver’s

motion for authority to distribute funds is GRANTED.

Dated: November 16, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  November 16, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -7-
